Dismissed and Memorandum Opinion filed January 5, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00968-CR
                                   NO. 14-11-00969-CR
                                   NO. 14-11-00970-CR
                                     ____________

                        DAVID ANTELMO PEREZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                 Trial Court Cause Nos. 1248823, 1249065, & 1323866


                           MEMORANDUM OPINION

       Appellant entered guilty pleas to two counts of robbery, and one count of reckless
injury to a child. In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant on October 27, 2011, to confinement for ten years for
each offense in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed pro se notices of appeal. We dismiss the appeals.

       In each case the trial court entered a certification of the defendant’s right to appeal
in which the court certified that these are plea bargain cases, and the defendant has no right
of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in
the records on appeal. See Tex. R. App. P. 25.2(d). The records support the trial court’s
certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeals.


                                     PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                             2